[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 23, 2007
                               No. 07-11837                THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                      D. C. Docket No. 06-00361-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KRYSTYLL GARDNER,
a.k.a. Veronica Smith,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (November 23, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Krystyll Gardner appeals her sentence of 36 months of imprisonment
imposed following her plea of guilty to misprision of a felony. See 18 U.S.C. § 4.

Gardner argues that the sentence, which was the statutory maximum and above the

Guidelines sentencing range of 10 to 16 months of imprisonment, was

unreasonable. We vacate and remand for resentencing.

      We review a sentence for reasonableness. United States v. Talley, 431 F.3d

784, 785 (11th Cir. 2005). “Review for reasonableness is deferential.” Id. at 788.

“[T]he party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Id. “When we review a sentence for reasonableness, we do not, as the

district court did, determine the exact sentence to be imposed.” Id. “We must

evaluate whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” Id. Although “there is a

range of reasonable sentences from which the district court may choose,” id., there

are also “sentences outside the range of reasonableness that do not achieve the

purposes of sentencing stated in § 3553(a) . . . that . . . the district court may not

impose,” United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006). We have

stated that “when imposing a sentence falling far outside of the Guidelines range,

based on the § 3553(a) factors, ‘[a]n extraordinary reduction must be supported by

extraordinary circumstances.’” United States v. McVay, 447 F.3d 1348, 1357



                                            2
(11th Cir. 2006) (quoting United States v. Dalton, 404 F.3d 1029, 1033 (8th Cir.

2005)) (second alteration in original). The same is true for an extraordinary

upward variance. See United States v. Valdes, No. 06-15951, slip op. at 3 (11th

Cir. September 18, 2007).

      The extraordinary upward variance of Gardner’s sentence, from the

Guidelines range of 10 to 16 months of imprisonment to 36 months of

imprisonment – more than double the high end of the advisory range, was not

supported by extraordinary circumstances. The district court relied on “the

significant level of [Gardner’s] involvement in the scheme” and the need for

deterrence to justify the upward variance. Neither of these circumstances are

sufficiently extraordinary to justify the extraordinary variance imposed in this case.

      Although the district court stated that the facts “probably . . . did not support

an aggravating role enhancement,” it relied on Gardner’s role as a “critical

participant” to justify the upward variance. Gardner’s sentence was nine months

longer than a sentence at the high end of the advisory Guidelines range, had the

district court applied the maximum aggravating-role enhancement of four levels.

See United States Sentencing Guidelines § 3B1.1 & Sentencing Table (Nov. 2006).

If Gardner’s role in the scheme was insufficient to warrant an aggravating-role

enhancement, then Gardner’s role surely was not so extraordinary that it supported



                                           3
the upward variance imposed by the district court. In the absence of any

extraordinary circumstances, Gardner’s extraordinary variance was unreasonable.

See United States v. Crisp, 454 F.3d 1285, 1288 (11th Cir. 2006).

      Because the sentence imposed was unreasonable, we

      VACATE AND REMAND FOR RESENTENCING.




                                         4